EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 5, in the last two lines, in the phrase “the optical radiation, and , and wherein the optical grating”, delete “and ,”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., WO 2017/212000 A1 (family member: US 2019/0304616)) discloses a detector arrangement (fig. 4) for an X-ray phase contrast system (title and abstract), the detector arrangement comprising: a scintillator (11) configured to convert X-ray radiation (from 4) into optical radiation (pg. 10:11); an optical grating (12) configured to be an analyzer grating which is adapted to a phase-grating of an X-ray phase contrast system (pg. 11:11-12); and a detector (20) configured to detect the optical radiation, wherein the optical grating (12) is located between the scintillator (11) and the detector (20), and wherein an optical path between the optical grating (12) and the scintillator (11) is free of focusing elements (within 15) for the optical radiation. The prior art (e.g., US 4413353) also discloses a detector arrangement (fig. 1) for an X-ray system (title and abstract), the detector arrangement comprising: a scintillator (12) configured to convert X-ray radiation (from 10) into optical radiation; an optical grating (13) configured to be a grating which is adapted to an X-ray system; and a detector (14-15) configured to detect the optical radiation, wherein the optical grating 
However, the prior art fails to disclose or fairly suggest a detector arrangement for an X-ray phase contrast system, the detector arrangement including: an optical grating configured to be an analyzer grating which is adapted to a phase-grating of an X-ray phase contrast system; wherein the optical grating is located between the scintillator and the detector, wherein an optical path between the optical grating and the scintillator is free of focusing elements for the optical radiation, and wherein the optical grating is configured to be electronically adjustable, in combination with all of the other recitations in the claim. 

Regarding claim 5 and its dependent claim(s), if any, the prior art discloses a corresponding system.  
However, the prior art fails to disclose or fairly suggest a system for X-ray phase contrast imaging, the system including: a detector arrangement including: an optical grating configured to be an analyzer grating which is adapted to a phase-grating of an X-ray phase contrast system; wherein the optical grating is located between the scintillator and the detector, wherein an optical path between the optical grating and the scintillator is free of focusing elements for the optical radiation, and wherein the optical grating is configured to be electronically adjustable, in combination with all of the other recitations in the claim. 

Regarding claim 10 and its dependent claim(s), if any, the prior art discloses a corresponding method.  
However, the prior art fails to disclose or fairly suggest a method for X-ray phase contrast imaging, the method including: subsampling the optical radiation using an optical grating resulting in a subsampled Attorney Docket No: 2017P01571 WOUSoptical radiation pattern, wherein an optical path between the optical grating and the scintillator is free of focusing elements for the optical radiation, in combination with all of the other recitations in the claim. 

Regarding claim 16 and its dependent claim(s), if any, the prior art discloses a corresponding system.  
However, the prior art fails to disclose or fairly suggest a non-transitory computer-readable medium having one or more executable instructions stored thereon, which, when executed by at least one processor, cause the at least one processor to perform a method for X-ray phase contrast imaging, the method including: subsampling the optical radiation using an optical grating resulting in a subsampled optical radiation pattern, wherein an optical path between the optical grating and the scintillator is free of focusing elements for the optical radiation, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884